Citation Nr: 1516233	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits for expenses paid by the appellant in connection with the last sickness of the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel








INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  He expired in January 2005 and his spouse expired in May 2009.  The appellant is the daughter of the deceased Veteran and his spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  Jurisdiction was transferred to the RO in New York. 

Additional pertinent evidence is found within the Virtual VA electronic record and has been considered as part of the appeal. 


FINDING OF FACT

Verifiable expenses totaling $6,279.00 have been paid by the appellant in connection with the last sickness of the Veteran's surviving spouse.


CONCLUSION OF LAW

Payment to the appellant of accrued benefits totaling $6,279.00, but no more, for expenses paid by the appellant in connection with the last sickness of the Veteran's surviving spouse is warranted.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

For background purposes, the Veteran died in January 2005.  His then surviving spouse (hereinafter referred to as the 'deceased') was awarded entitlement to aid and attendance.  The benefits were withheld from being paid due to a proposed finding of incompetency.  (February 2009 RO decision).  In March 2009, the deceased stated that she would not contest the finding of incompetency and requested that the appellant be named as fiduciary for her VA financial benefits.  In May 2009, the RO issued a decision finding the deceased incompetent.  The deceased passed away within the same month and VA was promptly notified.  In June 2009, the RO indicated that it had not paid benefits for the deceased and informed the appellant that she may be entitled to accrued benefits.  

In August 2009, the appellant filed a claim on VA Form 21-601, "Application for Reimbursement from Accrued Amounts Due to a Deceased Beneficiary."  She filed the claim in her capacity as the fiduciary for the deceased.  This claim is essentially to reimburse the appellant for medical expenses personally paid on behalf of the deceased from accrued aid and attendance benefits.  

VA compensation awarded, but not paid due to the death of an awardee generally is payable only to accrued beneficiaries pursuant to 38 U.S.C. § 5121.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Pursuant to section 5121, full benefits due a surviving spouse but not paid as a result of the surviving spouse's death may be paid only to the children of the deceased Veteran.  See also 38 U.S.C.A. § 101(4) (defining he term "child" for VA purposes).  Absent such status, accrued benefits may be paid only to reimburse the expenses of last sickness and burial.  38 U.S.C. § 5121(a)(6).  In this instance, the appellant does not contend (and nothing in the record supports a contention) that she qualifies as an accrued beneficiary under section 5121, other than to the extent she incurred expenses providing care for the deceased (her mother).  

The M21-1MR contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, and nursing expenses.  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(d).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

In the case at hand, the appellant has submitted several bills and checks showing that she paid for the deceased's medical expenses from her personal checking account.  Briefly, the Board notes that the personal care bill in this instance is properly classified as a medical bill since the deceased is shown to have dementia and personal care is medically indicated.  (December 2008 VA aid and attendance examination).  

The medical expense payments by the appellant on behalf of the deceased are listed as follows: 

(1) Payee: Dr. PC.
Check amount: $50.00
Date: July 13, 2009

(2) Payee: South Oaks Hospital (a.k.a. The Long Island Home)
Check amount: $700.00
Date: June 6, 2009

(3) Payee: Zwanger-Peseri Radiology
Check amount: $25.00
Date: July 13, 2009

(4) Payee: Care Connection
Check amount: $5,454.00
Date: May 26, 2009

(5) Payee: Good Samaritan
Check amount: $50.00
Date June 7, 2009

Together, these medical expenses equal $6,279.00.  An accrued benefits reimbursement for $6279.00 of medical expenses paid by the appellant in connection with the deceased's last sickness is warranted.


ORDER

Entitlement to accrued benefits for expenses paid by the appellant in connection with the deceased's last sickness totaling $6,279.00 is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


